I cannot agree that the commission on review had power to grant the motion to amend the stipulation made by the parties without fraud or any other improper influence. No action was taken on the motion and an entirely new defense of interstate commerce was interposed on the hearing on review. The statute allows the parties to introduce "additional evidence" when proper notice is given, but additional evidence does not mean that the employee can assert an entirely new claim, or that the employer can withhold a defense, until after the arbitrator's award and present it for the first time before the commission. For these reasons, I regretfully dissent. *Page 612